DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claims 1 and 9, the best references found during the prosecution of the present application were, Hants et al (US Pat. Pub. No. 2009/0322610) and Barker et al (US Pat. No. 10,340,583). Hants et al directed toward a phase array antenna system with electrical tilt control. Barker et al directed toward a phased array antenna system with improved performance in elevated and obstructed locations.  Hants et al and Barker et al alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest an antenna system and method of claims 1 and 9 that include “the first plurality of precoding weights is to impart a first tilt angle to a first radiation pattern of the antenna array for the first set of component signals, wherein the second plurality of precoding weights is to impart a second tilt angle to a second radiation pattern of the antenna array for the second set of component signals, wherein the first plurality of precoding weights and the second plurality of precoding weights are configured to maintain a ratio between the first tilt angle and the second tilt angle, wherein the first tilt angle is greater than the second tilt angle, and wherein the ratio of the second tilt angle to the first tilt angle is less than one; or the first plurality of precoding weights is to impart a first beamwidth to a first radiation pattern of the antenna array for the first set of component signals, wherein the second plurality of precoding weights is to impart a second beamwidth to a second radiation pattern of the antenna array for the second set of component signals, wherein the first plurality of precoding weights and the second plurality of precoding weights are configured to maintain the first beamwidth and the second beamwidth to provide a same mainbeam far-field radiation pattern for both the first radiation pattern and the second radiation pattern.”  None of the reference cited in prior art of record suggests the above mention claim invention as a whole. Therefore, claims 1-16 are found allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2642